Citation Nr: 0116891	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  99-07 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a psychiatric 
disorder other than PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from June 1978 
to September 1978 and active duty from June 1979 to September 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, wherein the veteran's claims for 
entitlement to service connection for PTSD, a back disorder, 
and a psychiatric disorder were denied.

In December 2000, a travel board hearing was held at the RO 
before C. W. Symanski, who is the member of the Board 
rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991). 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  It was 
also provided that all such claims denied by the RO as not 
well-grounded would be readjudicated by the RO.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Back and Psychiatric Disorders

As previously indicated, the Board has identified additional 
assistance that must be rendered to comply with the VCAA.  
Specifically, the veteran indicated that he sought treatment 
for his claimed nervous and back disorders at the Salisbury 
VAMC.  A review of the claims file reveals that no attempt 
was made to obtain these records.  Since VAMC records are 
within the Secretary's control, and could reasonably be 
expected to be part of the record, they are deemed to be 

constructively part of the record on appeal and must be 
obtained.  Dunn v. West, 11 Vet. App. 462, 466 (1998); Bell 
v. Derwinski, 2 Vet. App. 611 (1992).

Additionally, the veteran testified that he received 
treatment at an outpatient clinic in Orlando, Florida from 
Dr. Cosby.  Since the records have not previously been 
requested the RO should make reasonable efforts to obtain 
them on Remand.

Also, the veteran should be afforded another VA psychiatric 
examination.  Although the RO's request for the July 1993 
examination indicated that the claims file should be made 
available, the examiner did not indicate in the report that a 
review of the record actually took place.  The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
medical examination should be thorough and contemporaneous, 
one which takes into account the records of prior treatment, 
so that the evaluation of the claimed disability will be a 
fully informed one.  Green v. Derwinski, 1 Vet. App. 121 
(1991).

The veteran testified that he received psychiatric treatment 
at an outpatient clinic in Orlando, Florida and the Upstate 
Carolina Medical Center in South Carolina.  Since these 
records have not been obtained previously, the RO should make 
reasonable efforts to secure them on Remand.

PTSD

As previously indicated, the Board has identified additional 
assistance that must be rendered to comply with the VCAA.  
Specifically, the veteran indicated that he received 
treatment associated with his PTSD off and on for 
approximately 5 years at the Salisbury VAMC.  A review of the 
file reveals that no attempt was made to obtain these 
records.  Since VAMC records are within the Secretary's 
control, and could reasonably be expected to be part of the 
record, they are deemed to be constructively part of the 
record on appeal and must be obtained.  Dunn v. West, 11 Vet. 
App. 462, 466 (1998); Bell v. Derwinski, 2 Vet. App. 611 
(1992).


The veteran also testified that he received treatment at an 
outpatient clinic in Orlando, Florida and the Upstate 
Carolina Medical Center in South Carolina.  Since these 
records have not been previously requested the RO should make 
reasonable efforts to obtain them on Remand.

Additionally, the veteran should be afforded a VA psychiatric 
examination in connection with his claim of entitlement to 
service connection for PTSD.  Although the veteran underwent 
VA psychiatric examinations in March 1981 and July 1993 for 
his nervous disorder claim, these examinations did not 
contemplate PTSD.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
back and psychiatric disorders to include 
PTSD since service. After securing the 
necessary releases, the RO should request 
copies of all relevant medical records to 
include records from the Salisbury VAMC, 
the Upstate Carolina Medical Center, and 
the Orlando Outpatient Clinic.  Any such 
records obtained should be associated 
with the claims file.  If the RO is 
unable to obtain all relevant records, 
the appellant should be notified of the 
records VA is unable to obtain, the 
efforts taken by the Secretary to obtain 
those records and any further action to 
be taken by VA with respect to the claim.

2.  Next, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 

of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.

3.  The veteran should then be afforded a 
VA psychiatric examination.  The claims 
folder must be made available to the 
examiner prior to the examination so that 
the pertinent aspects of the veteran's 
military and medical history may be 
reviewed.  A notation to the effect that 
this record review took place should be 
included in the examination report.  Such 
tests as the examiner deems necessary 
should be performed, to include 
psychological testing.  The examiner 
should take a complete history from the 
veteran.  

If a psychiatric disability other than a 
personality disorder is diagnosed, the 
examiner must give an opinion as to 
whether it is at least as likely as not 
that the currently diagnosed disability 
is related to the psychiatric symptoms 
reported in service or is otherwise 
related to such service.  The clinical 
findings and reasons upon which the 
opinion is based should be clearly set 
forth in the report.

If PTSD is diagnosed, the examiner must 
specify for the record the stressors that 
support a diagnosis of PTSD.  The 
clinical findings and reasons upon which 
the opinion is based should be clearly 
set forth in the report.  The examination 
and the report thereof should be in 
accordance with DSM-IV. 

4.  If the veteran is diagnosed with 
PTSD, then the RO should take appropriate 
steps to develop the claim, 

which includes sending the veteran's 
claimed stressors, as well as his DD Form 
214 and DA 20 to the USASCRUR for 
verification of the reported stressors.

5.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate the 
veteran's claims on the basis of all 
evidence of record and all applicable law 
and regulations

5.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  No inference 
is to be drawn regarding the final disposition of the claim 
as a result of this action.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).




